DETAILED ACTION
This is a notice of allowance in response to the remarks filed 05/20/2022.
	
Status of Claims
Claims 1-20 are pending;
Claims 1, 2, 4-13, 15, and 17-20 are currently amended; claims 3, 14, and 16 are original; 
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings filed 05/20/2022 are accepted by the Examiner.

Specification
The amendments to the specification filed 05/20/2022 are accepted by the Examiner.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone conversation with the applicant's representative, Matthew D. Epstein, Reg. No. 73,017, on 05/31/2022.
The application has been amended as follows:

	In the Claims Filed 05/20/2022

Claim 8, line 3, "having the" has been changed to --having an--.

Claim 9, line 3, "to encircle" has been changed to --to be adjacent--.	


Allowable Subject Matter
Claims 1-20, with the foregoing examiner's amendment, are allowed.  The following is an examiner's statement of reasons for allowance:
The references in the current prior art of record, alone or in combination, fail to fairly disclose or suggest obvious a suction device as specified in claim 1, a vehicle as specified in claim 12, or a method as specified in claim 17.  For example, relevant references include Najafi et al. (US 2009/0115285 A1), hereinafter Najafi.
Najafi discloses a device (200, fig 5) comprising: a casing (34, 202, fig 5) having a top wall (202a, fig 5, see annotation, the top wall of the housing member 202) and a bottom wall (34, fig 5); an artificial muscle (10, fig 5) housed within the casing, the artificial muscle comprising: a housing (12, fig 1) having a first wall (12a, fig 1, see annotation, the upper wall of the housing 12), a second wall (12b, fig 1, see annotation, the lower wall of the housing 12) opposite the first wall, an expandable fluid region (14, fig 1), and an electrode region (16, fig 1) adjacent the expandable fluid region; a dielectric fluid (32, fig 1) housed within the housing; and an electrode pair (26, fig 1), the electrode pair including a first electrode (26a, fig 1, see annotation, the upper electrode 26) coupled to the first wall and a second electrode (26b, fig 1, see annotation, the lower electrode 26) coupled to the second wall, wherein the electrode pair is actuatable between a non-actuated state (Figure 1) and an actuated state (Figure 2A) such that actuation of the electrode pair from the non-actuated state to the actuated state directs the dielectric fluid into the expandable fluid region (see Figures 1 and 2A).

    PNG
    media_image1.png
    444
    598
    media_image1.png
    Greyscale
[AltContent: textbox (26a)][AltContent: connector][AltContent: connector][AltContent: textbox (12b)][AltContent: connector][AltContent: textbox (202a)]
    PNG
    media_image2.png
    447
    553
    media_image2.png
    Greyscale

[AltContent: connector][AltContent: textbox (12a)]

[AltContent: connector]

[AltContent: textbox (26b)]


With respect to claim 1, Najafi does not disclose the device, wherein the device is a "suction device" further comprising: "a central post extending from the bottom wall; a flexible member provided across a free end of the central post… [the] electrode pair housed within the electrode region of the housing… wherein, when the electrode pair of the artificial muscle is in the actuated state, the artificial muscle deforms the flexible member to form a suction area at the free end of the central post" in combination with the rest of the limitations in claim 1.  There is no teaching, motivation, or suggestion, free of hindsight reasoning, to obviously modify Najafi with any references in the current prior art of record, or to obviously combine any references in the current prior art of record, to obtain the invention as a whole as specified in claim 1.  Moreover, none of the references in the current prior art of record anticipate the invention as a whole as specified in claim 1.  Therefore, claim 1 and claims dependent therefrom (i.e., claims 2-11) are allowable in the Examiner's opinions.
With respect to claim 12, Najafi does not disclose "[a] vehicle comprising: an interior vehicle surface," wherein the device is "a suction device provided beneath the interior vehicle surface" and further comprising: "a central post extending from the bottom wall of the casing; a flexible member provided across a free end of the central post… [the] electrode pair housed within the electrode region of the housing… wherein, when the electrode pair of the artificial muscle is in the actuated state, the artificial muscle deforms the flexible member to form a suction area at the free end of the central post" in combination with the rest of the limitations in claim 12.  There is no teaching, motivation, or suggestion, free of hindsight reasoning, to obviously modify Najafi with any references in the current prior art of record, or to obviously combine any references in the current prior art of record, to obtain the invention as a whole as specified in claim 12.  Moreover, none of the references in the current prior art of record anticipate the invention as a whole as specified in claim 12.  Therefore, claim 12 and claims dependent therefrom (i.e., claims 13-16) are allowable in the Examiner's opinions.
With respect to claim 17, Najafi does not disclose "[a] method comprising: positioning an object over an access hole formed in an interior vehicle surface, wherein the accessed hole is aligned with" the device, wherein the device is "a suction device" further comprising: "a central post extending from the bottom wall of the casing; a flexible member provided across a free end of the central post… [the] electrode pair housed within the electrode region of the housing… grasping the object by actuating the electrode pair of the artificial muscle of the suction device from a non-actuated state to an actuated state to direct the dielectric fluid into the expandable fluid region, thereby deforming the flexible member to form a suction area at the free end of the central post" in combination with the rest of the limitations in claim 17.  There is no teaching, motivation, or suggestion, free of hindsight reasoning, to obviously modify Najafi with any references in the current prior art of record, or to obviously combine any references in the current prior art of record, to obtain the invention as a whole as specified in claim 17.  Moreover, none of the references in the current prior art of record anticipate the invention as a whole as specified in claim 17.  Therefore, claim 17 and claims dependent therefrom (i.e., claims 18-20) are allowable in the Examiner's opinions.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631